PER CURIAM.
The minor appellant was found by the trial court to be a delinquent child. The finding was based entirely upon a confession given to police after the minor was taken into custody and interrogated, and upon evidence discovered as a result of the confession. The State failed to prove that the minor was warned of his constitutional rights. See Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966). The law applicable to a criminal proceeding has been declared to be applicable to juvenile proceedings where loss of liberty may result from the adjudication. See In re D., Fla.App.1971, 245 So.2d 273.
The State has confessed error in this regard. Our independent examination of the record confirms the error and the fact that there is insufficient evidence to-support the finding of delinquency absent the tainted evidence. We therefore reverse and direct the discharge of the appellant.
Reversed.